DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to object detection.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards object detection by generating, for each two-dimensional proposal location, a respective feature representation from three-dimensional points in the point cloud data, wherein the generating comprises, for each two-dimensional proposal location; determining a plurality of three-dimensional points in the point cloud data for which a designated pair of the three coordinates are within a threshold radius of the proposal location; and generating the feature representation for the two-dimensional proposal location from the plurality of points for which the designated pair of the three coordinates are within the threshold radius of the proposal location.
The closest prior art, Wang (US 2019/0188541) shows a similar system, processing the multiple 2D proposal boxes using a neural network and performing object classification (see figure 2, para. 0042).
However, Wang fails to address: 
“obtaining point cloud data representing a sensor measurement of a scene captured by one or more sensors, the point cloud data comprising a plurality of three-dimensional points and each three-dimensional point having three coordinates in a three-dimensional coordinate system;
determining, based on the three-dimensional points in the scene, a plurality of two dimensional proposal locations;
generating, for each two-dimensional proposal location, a respective feature representation from three-dimensional points in the point cloud data, wherein the generating comprises, for each two-dimensional proposal location;
determining a plurality of three-dimensional points in the point cloud data for which a designated pair of the three coordinates are within a threshold radius of the proposal location; and
generating the feature representation for the two-dimensional proposal location from the plurality of points for which the designated pair of the three coordinates are within the threshold radius of the proposal location; and
processing the feature representations of the two-dimensional proposal locations using an object detection neural network that is configured to generate an object detection output that identifies objects in the scene.”
These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663